       Case 20-60350                Doc 7          Filed 06/25/20 Entered 06/25/20 23:37:23                          Desc Imaged
                                                   Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Rodney Edward Atkinson                                            Social Security number or ITIN        xxx−xx−6846
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Minnesota
                                                                                        Date case filed for chapter 7 6/22/20
Case number:          20−60350 − MER




Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Rodney Edward Atkinson

2.      All other names used in the asf Atkinson Well & Pump LTD, asf R & W Company
        last 8 years

3.     Address                               310 8th ST SE
                                             PO Box 185
                                             Freeport, MN 56331

4.     Debtor's attorney                     Sam Calvert                                            Contact phone: 320−252−4473
                                             Sam V. Calvert PA                                      Email: calcloud@gmail.com
       Name and address                      1011 2nd St N
                                             Suite 107
                                             St. Cloud, MN 56303

5.     Bankruptcy trustee                    Erik Ahlgren                                           Contact phone: 218−998−2775
                                             Ahlgren Law Office                                     Email: trustee@prtel.com
       Name and address                      220 W Washington Ave
                                             Suite 105
                                             Fergus Falls, MN 56537
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
      Case 20-60350                  Doc 7         Filed 06/25/20 Entered 06/25/20 23:37:23                                   Desc Imaged
                                                   Certificate of Notice Page 2 of 3
Debtor Rodney Edward Atkinson                                                                                                 Case number 20−60350


6. Bankruptcy clerk's office                      404 U.S. Courthouse                                         Hours open: Monday − Friday: 8:00am −
                                                  515 West First Street                                       4:30pm
                                                  Duluth, MN 55802                                            Contact phone: (218) 529−3600
    Documents in this case may be filed at this                                                               Web address: www.mnb.uscourts.gov
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 6/23/20


7. Meeting of creditors                           July 23, 2020 at 11:00 AM                                   Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              Video/teleconference *ONLY*,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Contact trustee (see Section 5),
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     for direction


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 9/21/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing                                                                   You must file a motion:
    fee by the following deadlines.                                                                           • if you assert that the discharge should
                                                  You must file a complaint:                                  be denied
                                                  • if you assert that the debtor is not entitled to            under § 727(a)(8) or (9).
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).



                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


                                                  Certificate of Completion of Financial                      Filing deadline: 9/21/20
                                                  Management Course due:
                                                  Credit Counseling and Debtor Education Information can be
                                                  found at
                                                  http://www.usdoj.gov/ust/eo/bapcpa/ccde/index.htm


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
           Case 20-60350            Doc 7      Filed 06/25/20 Entered 06/25/20 23:37:23                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                   District of Minnesota
In re:                                                                                                     Case No. 20-60350-MER
Rodney Edward Atkinson                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0864-6                  User: sherri                       Page 1 of 1                          Date Rcvd: Jun 23, 2020
                                      Form ID: 309A                      Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 25, 2020.
db             +Rodney Edward Atkinson,    310 8th ST SE,   PO Box 185,   Freeport, MN 56331-0185
smg            +United States Attorney,    600 US Courthouse,   300 S 4th St,   Minneapolis, MN 55415-3070
62538591        American Express,    PO Box 12354,   Atlanta, GA 30355-2354
62538593       +Boe Piras,   Willenbring Law Firm,    318 Main St,,   Box 417,   Cold Spring MN 56320-2577
62538595        Citi,   P O Box 4283,    Sioux Falls, SD 57117
62538597       +Freeport State Bank,    P O Box 187,   Freeport, MN 56331-0187

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: calcloud@gmail.com Jun 23 2020 23:46:28       Sam Calvert,    Sam V. Calvert PA,
                 1011 2nd St N,   Suite 107,    St. Cloud, MN 56303
tr             +EDI: BEAHLGREN.COM Jun 24 2020 03:43:00      Erik Ahlgren,    Ahlgren Law Office,
                 220 W Washington Ave,    Suite 105,   Fergus Falls, MN 56537-2569
ust            +E-mail/Text: ustpregion12.mn.ecf@usdoj.gov Jun 23 2020 23:46:35        US Trustee,
                 1015 US Courthouse,    300 S 4th St,   Minneapolis, MN 55415-3070
62538592        EDI: AMEREXPR.COM Jun 24 2020 03:43:00      American Express,    P O Box 981535,
                 El Paso, TX 79998-1535
62538594       +EDI: CITICORP.COM Jun 24 2020 03:43:00      Citi,   P O Box 6004,    Sioux Falls, SD 57117-6004
62538598        EDI: IRS.COM Jun 24 2020 03:43:00      Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
62538596        EDI: JPMORGANCHASE Jun 24 2020 03:43:00      Disney Rewards Card,    Box 15123,
                 Wilmington DE 19850-5123
62538599        EDI: JPMORGANCHASE Jun 24 2020 03:43:00      Marriot Bonvoy,    Box 15123,
                 Wilmington DE 19850-5123
62538600        EDI: JPMORGANCHASE Jun 24 2020 03:43:00      Marriot Bonvoy,    Box 15298,
                 Wilmington DE 19850-5298
62538601        EDI: MINNDEPREV.COM Jun 24 2020 03:43:00      Minnesota Dept Of Revenue,     Bankruptcy Section,
                 P O Box 64447,   St Paul, MN 55164-0447
62538603        EDI: LCITDAUTO Jun 24 2020 03:43:00      TD Auto Finance,    PO Box 9223,
                 Farmington Hills, MI 48333-9223
62538604        EDI: USBANKARS.COM Jun 24 2020 03:43:00      U S Bank,    PO Box 6335,    Fargo ND 58125-6335
62538605       +EDI: USBANKARS.COM Jun 24 2020 03:43:00      US Bank Home Mortgage,     4801 Frederica St,
                 Owensboro, KY 42301-7441
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
62538602          non-filing spouse
smg*             +Minnesota Department of Revenue,   Bankruptcy Section,   PO BOX 64447,   St Paul, MN 55164-0447
smg*             +US Trustee,   1015 US Courthouse,   300 S 4th St,   Minneapolis, MN 55415-3070
                                                                                              TOTALS: 1, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 25, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 23, 2020 at the address(es) listed below:
              Erik Ahlgren    trustee@prtel.com, MN23@ecfcbis.com
              Sam Calvert    on behalf of Debtor 1 Rodney Edward Atkinson calcloud@gmail.com,
               calcloud1@gmail.com;calvert.sam@gmail.com;calvert.sam@gmail.com
              US Trustee   ustpregion12.mn.ecf@usdoj.gov
                                                                                            TOTAL: 3
